NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: DANIEL L. KRIEGER, CHAIRMAN (515) 232-6251 JULY 13, 2007 AMES NATIONAL CORPORATION ANNOUNCES SECOND QUARTER AND FIRST SIX MONTHS 2007 EARNINGS Net income for the second quarter of 2007 was $2,827,000, or $0.30 per share, a 2% increase from the $2,765,000 or $0.29 per share earned during the same period in 2006.The improvement in earnings can be attributed to higher net interest income of $152,000, a one-time increase in trust revenues of $275,000, and higher securities gains of $182,000.Tempering these improvements in income was higher quarterly provisions for loan losses of $144,000 in 2007 compared to a negative provision of $303,000 recorded in 2006.In addition, salaries and employee benefits costs were higher primarily as the result of staffing First National Bank’s new office in Ankeny, Iowa. For the three month periods ending June 30, 2007 and 2006, the Company’s annualized return on average assets was 1.33% and 1.35%, respectively.For the same periods, the annualized return on average equity was 10.09% and 10.22%, respectively.The net interest margin for the most recent quarter was 3.31% compared to 3.29% for the same quarter in 2006.The efficiency ratio for the quarter ending June 30, 2007 and 2006 was 51.68% and 53.84%, respectively.The improvement in this ratio is reflective of the higher net interest income, trust revenue, and security gains. For the six month period ending June 30, 2007, the Company earned net income of $5,348,000, or $0.57 per share, a 6% decrease from net income of $5,677,000, or $0.60 per share, earned a year ago.The decline in income can be attributed to increased loan loss provision expense and higher salary and employee benefit expense.In addition, the prior year’s results were aided by income resulting from the reduction in the allowance for loan losses of $273,000 and a gain on the foreclosure of real estate of $471,000.Higher trust revenues and security gains had a favorable impact on earnings for the six months ended June 30, 2007 compared to the same period a year ago. The Company’s annualized return on average assets was 1.27% and 1.39% with an annualized return on average equity of 9.54% and 10.44%, for the six month periods ending June 30, 2007 and 2006, respectively.The efficiency ratio for the six months ending June 30, 2007 and 2006 was 53.46% and 52.02%, respectively.The net interest margin for the most recent six month period was 3.28% compared to 3.31% for the same period in 2006. Assets were $840 million as of June 30, 2007, a 2% increase over the $822 million posted a year ago.The increase in assets relates primarily to the purchases of securities available for sale and higher loan volumes. Net loans totaled $441 million, a 3% increase over the $430 million posted one year ago.The allowance for loan losses totaled $6,689,000 as of June 30, 2007 with a net recovery of loans of $10,000 recorded for the quarter ending June 30, 2007.This compares to an allowance for loan losses of $6,468,000 as of June 30, 2006 with net charged-off loans of $11,000 recorded for the quarter ending June 30, 2006. Deposits decreased $2 million or 0.3% to $670 million as of June 30, 2007 compared to one year earlier as the result of lower money market and other time deposit balances. Total stockholders’ equity of $110 million was 3% higher than the $107 million recorded on June 30, 2006.This increase in capital relates primarily to the market value of the affiliate banks’ bond portfolios improving as maturing bonds have been reinvested at market rates.As of June 30, 2007, there was $2.5 million in unrealized gains in securities, net of deferred tax liability, compared to $0.4 million in unrealized gains on June 30, 2006.The ratio of stockholders’ equity to total assets remained at 13% for June 30, 2007 and 2006. Company stock, under the symbol ATLO, is traded on the NASDAQ Capital Market and ranged in price from $21.00 to $23.19 during the second quarter of 2007 and closed at $21.51 on June 29, 2007. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Randall-Story State Bank, Story City; and United Bank & Trust, Marshalltown. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) June 30, June 30, ASSETS 2007 2006 Cash and due from banks $ 19,255,762 $ 18,632,106 Federal funds sold - 11,150,000 Interest bearing deposits in financial institutions 1,010,523 4,373,148 Securities available-for-sale 351,099,722 333,959,950 Loans receivable, net 441,320,062 429,548,140 Loans held for sale 2,094,327 1,380,669 Bank premises and equipment, net 13,761,917 11,557,644 Accrued income receivable 7,712,138 6,567,073 Deferred income taxes 690,829 1,882,303 Other assets 3,105,341 2,893,674 Total assets $ 840,050,621 $ 821,944,707 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 71,606,140 $ 72,020,426 NOW accounts 154,583,055 151,090,394 Savings and money market 160,263,988 166,285,257 Time, $100,000 and over 106,054,915 100,511,727 Other time 178,147,623 182,543,829 Total deposits 670,655,721 672,451,633 Federal funds purchased and securities sold under agreements to repurchase 49,425,759 35,987,930 Other short-term borrowings 1,286,770 29,957 FHLB term advances 2,000,000 - Dividends payable 2,545,987 2,450,503 Accrued expenses and other liabilities 4,064,406 3,770,281 Total liabilities 729,978,643 714,690,304 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; 9,429,580 and 9,425,013 shares issued and outstanding at June 30, 2007 and June 30, 2006, respectively 18,859,160 18,850,026 Additional paid-in capital 22,588,691 22,498,904 Retained earnings 66,114,331 65,491,202 Accumulated other comprehensive income, net unrealized gain on securities available-for-sale 2,509,796 414,271 Total stockholders' equity 110,071,978 107,254,403 Total liabilities and stockholders' equity $ 840,050,621 $ 821,944,707 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest and dividend income: Loans $ 7,864,594 $ 7,357,897 $ 15,437,801 $ 14,559,841 Securities Taxable 2,322,316 2,127,842 4,659,405 4,168,073 Tax-exempt 1,189,988 1,040,194 2,384,314 2,076,557 Federal funds sold 149,213 92,691 179,390 103,994 Dividends 383,982 359,005 774,550 698,779 Total interest income 11,910,093 10,977,629 23,435,460 21,607,244 Interest expense: Deposits 5,483,677 4,968,077 10,808,882 9,404,262 Other borrowed funds 522,757 257,605 1,014,917 600,224 Total interest expense 6,006,434 5,225,682 11,823,799 10,004,486 Net interest income 5,903,659 5,751,947 11,611,661 11,602,758 Provision (credit) for loan losses 143,877 (302,854 ) 153,605 (273,230 ) Net interest income after provision (credit) for loan losses 5,759,782 6,054,801 11,458,056 11,875,988 Non-interest income: Trust department income 721,320 389,676 1,104,665 753,078 Service fees 474,593 497,729 903,207 905,051 Securities gains, net 452,554 270,830 906,077 515,308 Gain on sale of loans held for sale 195,004 172,521 302,108 283,987 Merchant and ATM fees 144,611 133,160 282,285 276,220 Gain on foreclosure of real estate — — — 471,469 Other 142,783 134,651 280,658 286,193 Total non-interest income 2,130,865 1,598,567 3,778,999 3,491,306 Non-interest expense: Salaries and employee benefits 2,563,314 2,372,072 5,063,267 4,787,278 Data processing 557,915 582,175 1,108,357 1,082,277 Occupancy expenses 300,084 287,920 621,488 597,879 Other operating expenses 731,223 715,330 1,434,372 1,384,961 Total non-interest expense 4,152,536 3,957,497 8,227,484 7,852,395 Income before income taxes 3,738,111 3,695,871 7,009,571 7,514,899 Income tax expense 910,680 931,053 1,661,126 1,837,714 Net income $ 2,827,431 $ 2,764,818 $ 5,348,445 $ 5,677,185 Basic and diluted earnings per share $ 0.30 $ 0.29 $ 0.57 $ 0.60 Declared dividends per share $ 0.27 $ 0.26 $ 0.54 $ 0.50
